 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      VERONICA GALVAN,                                      CASE NUMBER: 1:21-cv-00738-GSA
 7
                         Plaintiff,
 8                                                          ORDER DIRECTING CLERK TO
             v.                                             ISSUE USM INSTRUCTIONS AND
 9                                                          DIRECTING PLAINTIFF TO SUBMIT
      ANDREW SAUL, Commissioner of Social                   SERVICE DOCUMENTS
10    Security,

11
                         Defendant.
12

13
            On May 12, 2021 Plaintiff’s application to proceed in forma pauperis was granted, and
14
     Plaintiff was directed to submit service documents as set forth in the USM Instructions by May 26,
15
     2021. The USM Instructions were not issued, however.
16
            Accordingly, the clerk of court is directed to issue the USM Instructions.
17
            Within 7 days of the issuance of the USM Instructions, Plaintiff is directed to submit the
18
     service documents specified therein and file the attached notice confirming submission of the same.
19

20
     IT IS SO ORDERED.
21

22      Dated:     May 27, 2021                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
                                                      1
